DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 6/14/19.

Claim Objections
	Claim 11 is objected to for being dependent upon itself.  Correction is required. Claim 11 is being interpreted as being dependent upon claim 10 unless otherwise stated.

	Claims 6 and 18 are objected to as they describe traction battery pack and in both claims also utilize “traction batter pack.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sujan et al. (US 2012/0232731). 

Regarding claims 1 and 15, Sujan discloses a system for driveline load management in a hybrid electric vehicle including an electric-drive vehicle comprising (Fig. 1): 
a vehicle body with a plurality of road wheels mounted to the vehicle body (Fig. 1 and ¶19); 
a prime mover attached to the vehicle body and configured to drive one or more of the road wheels to thereby propel the vehicle, the prime mover including an electric traction motor and an internal combustion engine assembly (Fig. 1 – element 102 corresponding to the recited internal combustion engine, element 104 corresponding to the recited motor, and elements 118 corresponding to the recited road wheels); 
a traction battery pack operable to power the electric traction motor (Fig. 1 – element 110); and 
a vehicle controller configured to regulate operation of the traction motor and the engine assembly, the vehicle controller being programmed to (Fig. 1 – element 120): 
determine path plan data including a vehicle origin, a vehicle destination, and a predicted path to travel from the vehicle origin to the vehicle destination (¶95 – estimated driving route including time to destination inherently includes an origin, destination and predicted path from origin to destination); 
determine, based on the path plan data, a respective estimated velocity of the vehicle for each of a plurality of rolling road segments of the predicted path (Figs. 2 and 3, and ¶28-33 ; 
determine, based on the estimated velocities, respective estimated power requests for the rolling road segments, each of the estimated power requests including a transmission input torque and/or a vehicle axle torque (¶30-36 – based on behavior factors relative to target speed corresponding to the recited estimated velocities, calculated power requirement requests are determined); 
calculate a minimum cost function of motor power such that a summation of fuel consumption to generate the engine power outputs for the rolling road segments of the predicted path is minimized, wherein calculating the minimum cost function is subject to maximum and minimum battery current limits of the traction battery pack and a state of charge (SOC) terminal cost at an end of each of the rolling road segments (Fig. 3 and ¶56-61 -  efficiency strategy module corresponding to the recited minimum cost function utilizes optimization criterion corresponding to the recited summation of fuel consumption is minimized where boundary conditions include battery state-of-charge (SOC) minimum, a battery SOC maximum where iterative duty cycle analysis with instantaneous operating state corresponding to the recited parameters including SOC at the end of the duty cycle corresponding to the recited SOC terminal cost, given the iterative calculation of Fig. 3 as well as retrieving data at element 210 being the first step in the next duty cycle means all data ; and 
transmit an engine command signal to the engine and a motor command signal to the motor to output engine torque and motor torque, respectively, based on the calculated minimum cost function of motor power (Fig. 3 and ¶56-61 - The load response operating condition 616 is a parameter or selection that controls the load response of the hybrid power system based on the efficiency strategy module corresponding to the recited minimum cost function calculator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2012/0232731).

Regarding claims 2 and 16, Sujan further discloses calculating the minimum cost function is further subject to an SOC state constraint SoCmin < SoC(t) < SoCmax, where SOCmzn is a lower battery SOC limit for the traction battery pack; SoC.ax is an upper battery SOC limit for the traction battery pack; and SoC(t) is the battery SoC at time t and calculating the minimum cost function is further subject to a state constraint I.sup.min≤I(k)≤I.sup.max, where I.sup.min is a lower battery current limit for the traction battery pack; I.sup.max is an upper battery current limit for the traction battery pack; and I(k) is a battery current at time step k (¶52-56 – boundary conditions including SOC min and max corresponding to the recited SOC state constraints and further recitation in ¶52 discloses the utilization of electrical signals indicative of the conditions such as voltage and current etc.  given the disclosure as well as the known correlation of electrical power (SOC) and electrical current (I) It would have been obvious to one of ordinary skill in the art before the filing date to utilize either measurement for a battery measurement condition).

Regarding claims 3 and 17, Sujan further discloses calculating the minimum cost function is further subject to engine power limit constraints of the engine and motor power limit constraints of the motor (¶81 – plurality of motive power sources corresponding to the recited motor and engine with boundary conditions corresponding to the recited limit constraints).

Regarding claim 4, Sujan further discloses the engine power limit constraints include:

    PNG
    media_image1.png
    64
    602
    media_image1.png
    Greyscale

where P.sub.eng.sup.min is a lower engine power limit of the engine; P.sub.eng.sup.max is an upper engine power limit of the engine; ω.sub.eng(k) is an angular speed of the engine at time step k; P.sub.req(k) is a requested power output of the powertrain at the time step k; and P.sub.MGU(k) is a motor power of the motor at the time step k (¶67 – optimal engine torque curve includes power limit constraints where requested power exceeds optimal engine input, excess power is stored as motor power therefor meeting the constraints as written as Preq – (-P.sub.MGU) falling within optimal engine ranges).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2012/0232731), as applied to claim 4 above, in view of Zhenxing (US 2004/0178756).

Regarding claim 5, Sujan further discloses applying boundary conditions to the motive power sources (¶81) but does not explicitly disclose maintaining motor power range limit.
However, Zhenxing discloses the known system of applying explicit motor limits including the motor power limit constraints include 

    PNG
    media_image2.png
    56
    513
    media_image2.png
    Greyscale

where P4 is a lower motor power limit of the motor; P7GuJ is an upper motor power limit of the motor; aJMGU(k) is an angular speed of the motor at the time step k (¶10 - both maximum and minimum torque and power capability information at transient and continuous operations of the traction motor and battery).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the boundary conditions of Sujan with the motor constraint limits of Zhenxing in order to optimally control various vehicle operations such as maximum and minimum torque and power capabilities to ensure continuous operations (Zhenxing - ¶10).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2012/0232731), as applied to claim 3 above, in view of Yamada et al. (US 2011/0022255).

Regarding claims 6 and 18, Sujan further discloses maintaining battery SOC within a certain range throughout the whole duty cycle (¶68 – between 60%-80%) but does not explicitly disclose having the exact same SOC at the origin and destination.
However, Yamada discloses a hybrid electric control system including calculating the minimum cost function is further subject to an SOC charge sustaining constraint

    PNG
    media_image3.png
    41
    243
    media_image3.png
    Greyscale

where SoC(t.sub.f) is an SOC of the traction batter pack at the vehicle destination at the end of the predicted path; SoC(0) is an SOC of the traction batter pack at the vehicle origin at the start of the predicted path; and SoC.sub.r is an SOC setpoint of the traction battery pack (¶53 – Target SOC corresponding to the recited SOC setpoint which is defined as being the target within the origin and destination of the predetermined sections).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the SOC maintenance of Sujan with the target SOC schedules of Yamada in order to achieve the enhanced fuel efficient running of the vehicle (Yamada - ¶92).

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Regarding claims 7 and 19, Sujan discloses a system of optimally planning motive power sources including SOC management as well as combining electric motor as well as engine capabilities to fulfil necessary power outputs.
Yamada discloses a further system of hybrid drivetrain optimization including target SOC for specific driving segments.
Ichikawa discloses the summation of engine power and motor power to meet power requirements in distinct power ratios for different required speeds.
None of the above alone or in combination disclose the specific calculation as seen below, specifically utilizing an iterative summation of engine assist measured in mass flow nor the calculation of motor power contribution utilizing a motor minimum or equivalence factor with a differential target SOC setpoint.
the minimum cost function is calculated as: 

    PNG
    media_image4.png
    108
    679
    media_image4.png
    Greyscale

where P.sub.MGU(k) is the power of the motor at time step k; s is an equivalence factor; SoC.sub.r is an SOC setpoint of the traction battery pack; SoC(N.sub.p) is an SOC of a battery of the traction battery pack at another time step N.sub.p; {dot over (m)}.sub.f is a mass flow rate of fuel to the engine; P.sub.req(k) is a requested power output of the powertrain at the time step k; P.sub.MGU(k) is a motor power of the motor at the time step k; and Δt is a sample period.

Claims 8-14 and 20 are likewise objected to as being further dependent on the objected to as allowable claims 7 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665